DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CONSTANCE RAMOS,
                            Appellant,

                                    v.

                        SALVATORE DECARO,
                             Appellee.

                              No. 4D20-2803

                         [November 10, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 50-2020-GA-000057-
XXXX-NB.

  Emre Yersel and Martin G. McCarthy of McCarthy & Yersel, PLLC,
Miami, for appellant.

   Grace Mackey Streicher and Andrew A. Harris of Harris Appeals, P.A.,
Palm Beach Gardens, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.